Citation Nr: 0517376	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  99-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part denied 
service connection for shortness of breath, a left arm 
disorder, and the above described disorders.

In September 1999 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In May 2000, the Board affirmed the RO's denial of service 
connection for shortness of breath and a right arm disorder, 
determined that the remaining issues were well grounded, and 
remanded them to the RO for additional development.  

Later, in March 2004, the case again was remanded for 
additional notice and development.  In a February 2005 rating 
decision, VA granted service connection for residuals of a 
left clavicle fracture and assigned an initial 10 percent 
rating, effective from April 1, 1997.  Thus, the issue of 
service connection for a left shoulder disorder is no longer 
in appellate status.  The case now is before the Board for 
further appellate consideration of the remaining issue.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence of a current back 
disorder.


CONCLUSION OF LAW

Claimed back disorder was not incurred, or aggravated, in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted and became effective.  
This law not only did away with the concept of a well-
grounded claim, but also imposed additional duties and 
obligations on VA in notifying a claimant and developing 
claims.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001).  

Initially, the Board notes that VA is not required to provide 
notice or assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  Here, the veteran does 
not have a current diagnosed back disorder.  Without a 
diagnosed back disorder, the veteran's claim must fail and 
therefore comes under the rubric of VAOPGCPREC 5-2004.  

Even so, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required to comply with the VCAA.  The veteran was 
afforded the opportunity to provide lay or medical evidence, 
which might support his claim.  He testified at an RO 
hearing.  In compliance with the March 2004 Board remand, VA 
complied with the notice requirements of the VCAA, in letters 
sent to the veteran in March and July 2004.  The veteran did 
not respond.  In addition, in May 2004, the veteran was 
afforded a VA examination and his claim was readjudicated and 
a supplemental statement of the case (SSOC) was issued by VA 
in February 2005.  In both VCAA letters, the RO notified the 
veteran of what information it had received and what 
information the veteran needed to provide in support of his 
claim, and described what was needed to establish service 
connection.  Service, private, and VA medical records and 
examination reports are associated with the record.  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's April 2004 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 

Collectively, in an October 2002 duty to assist letter, two 
VCAA letters, two Board remands, a March 1999 statement of 
the case (SOC), and three SSOCs, and their cover letters, the 
RO advised the veteran of what must be shown for service 
connection, notified him of the revised assistance and new 
notice provisions of the VCAA, what VA would do and had done, 
and what he should do, and gave him an opportunity to provide 
any additional comments or supporting information.  The 
veteran did not respond to the VCAA letters.  Thus, the Board 
finds that the VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claim.  This is particularly so in light of the 
facts that no back disorder was shown on recent VA 
examination and pain alone is not a disability.  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).  Under these circumstances, 
the Board finds that the service medical records, lay 
testimony and statements, and non-VA and VA treatment and 
examination reports, which evaluate the status of the 
veteran's health, are adequate for determining whether 
service connection for a back disorder is warranted.  

The Board also finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  This appeal 
stems from a rating decision, which was issued in June 1997 
before the VCAA was enacted.  Even so, the case was remanded 
twice and March 2004 and July 2004 VCAA letters, in 
conjunction with the SSOCs, fully complied with the VCAA 
notice provisions.  The Board acknowledges that both VCAA 
letters did not precede the initial RO adjudication, see 
Pelegrini v. Principi, 18 Vet. App. 112, 118-20 (2004), but 
those letters and the SSOCs provided the appellant with ample 
opportunity to respond before the case was forwarded to the 
Board for appellate consideration.  Under these 
circumstances, the Board concludes that VA's actions afforded 
the appellant "a meaningful opportunity to participate 
effectively in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of the notice."  
See Mayfield v. Nicholson, 19 Vet. App. ___, slip op. at *32, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  Therefore, the 
Board finds that "the error did not affect the essential 
fairness of the adjudication," in light of the content-
complying notice that VA provided prior to the 
recertification of the appeal to the Board, including both 
2004 VCAA letters and the February 2005 SSOC, which informed 
the appellant that his claim would remain denied and provided 
him with additional opportunities to present argument and 
evidence, after he received the content-complying notice.  
Id. (holding timing-of-notice error prejudicial where 
fairness of adjudication was unaffected because appellant was 
able to participate effectively in processing of claim); see 
also 38 U.S.C.A. § 7261(b)(2); see Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, the Board notes that there is no 
competent medical evidence of a current back disorder.  As 
such, the Board finds that there has been no prejudice to the 
appellant in this case that would warrant further notice or 
development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.



Background

Service medical records show that clinical findings were 
normal on the veteran's November 1981 enlistment examination 
report.  In September 1991, he was treated for complaints of 
stiffness, limited motion and lower thoracic back pain of 
about one month in duration, following a fall while running 
in a soccer game.  The assessment was thoracolumbar strain.  
In March 1992, the veteran was treated for complaints of 
upper back pain of seven months duration.  The diagnosis was 
history of landing on the upper back (July 1991) secondary to 
fall.  X-rays of the back were within normal limits.  In 
January 1993, the veteran again complained of back pain after 
doing normal physical training.  In the medical history 
portion of a January 1995 periodic examination report, the 
veteran indicated that he suffered from recurrent back pain.  
The examiner noted that the veteran hurt his upper back in 
1991 playing soccer with occasional return of pain, which did 
not limit his duty.  In September 1995, the veteran was seen 
for a hard lump on the distal end of the left clavicle.  X-
rays of the left shoulder revealed acromioclavicular (AC) 
joint separation and healed clavicle fracture.  In March 
1996, the veteran complained of middle back pain over four 
years after a fall while playing soccer.  Mild diffuse 
tenderness was noted over the lower thoracic spinous 
processes.  The diagnosis was musculoskeletal mid-back pain.  
His February 1997 retirement examination included normal 
clinical evaluations of the spine and upper extremities.  The 
examiner, however, noted the veteran had a history of 
suspected AC joint separation and recurrent thoracic back 
pain.  In the medical history portion, the examiner noted 
that the veteran had thoracic back pain since an injury in 
1992; that he had been seen by a doctor and chiropractor for 
chronic discomfort; and that he had a clavicular bump with 
occasional discomfort.

Private medical records from Life University Clinics dated in 
December 1997 show that X-rays of the cervical spine revealed 
decreased disc heights at C7-T1 with a moderately 
hypolordotic cervical curve.  X-rays of the thoracic spine 
showed decreased disc heights at T8-9 and T4-5, with anterior 
lipping and spurring at T5-T6.  X-rays of the lumbar spine 
revealed a mild hypolordotic lumbar curve, mild pelvic 
unleveling on the right, and normal appearing disc heights.  
The impression was subluxation at C5, associated with myalgia 
of the right deltoid, complicated by hypolordotic curve, 
aggravated by motion.

At a February 1998 VA examination, the veteran reported a 
history of bilateral arm pain over several years, which began 
after a physical training accident.  He stated he noticed 
knot-like areas in the upper arm extending over the shoulder 
areas after his fall.  The examiner found some point 
tenderness over the left AC joint and some tenderness 
accentuated on left arm abduction.  X-rays revealed normal 
bilateral AC joints and normal cervical and thoracic spine.  
The diagnoses included possible fibromyalgia or trauma-
induced low-grade arthritis.  No opinion as to etiology was 
provided.  Apparently, the veteran's service medical records 
were not available for the examiner's review.

At a January 1999 VA examination, the veteran complained of 
non-specific pain, weakness, stiffness, and flare-ups of 
swelling and inflammation to the left shoulder.  He reported 
seeing a chiropractor since 1982 for his back.  The veteran 
stated that he still had pain, weakness, stiffness, lack of 
endurance, and fatigue of the back.  These symptoms flared up 
and were uncomfortable, occurring every month and last for a 
few days.  They were aggravated by overuse.  On examination, 
no limitation of motion, abnormalities or constitutional 
signs of arthritis of the spine was noted.  There was no 
evidence of tenderness, spasms or painful motion of the 
spine.  Neurological examination of the upper extremities was 
within normal limits.  X-rays of the cervical, thoracic and 
lumbar spine were normal.  The diagnoses included cervical, 
thoracic and lumbar sprain with subjective pain but no 
objective findings.  The examiner also noted that the veteran 
had been treated by a chiropractor for back and shoulder 
disorders.

At the September 1999 Travel Board hearing, the veteran 
testified he sustained left shoulder and back injuries when 
he fell while playing soccer during active service.  He 
stated the left clavicle was fractured in the fall and 
reported that his private chiropractor told him he had a disc 
fracture in his back.

Records from the Clayton Orthodepic Clinic from June 1999 
through April 2003 show initial treatment for complaints of 
right shoulder pain with magnetic resonance imaging (MRI) 
showing hypertrophy and degenerative changes of the AC joint.  
In April 2003, the veteran complained of low back pain and 
was diagnosed with osteoarthritis of the low back.

Eisenhower Army Medical Center records March 1999 to December 
2002 shows treatment for shoulder and back pain.  In 
September 1999, the veteran complained of upper neck pain for 
years.  Neck movements were painful.  The assessment included 
rule out cervical disc disease.  At a February 2001 over-40 
screen, the veteran was well.  On examination, his spine and 
extremities had full range of motion with grossly normal 
strength.  In March 2001, the veteran was treated for left 
shoulder and low back pain, assessed as rotator cuff 
tendinitis and back strain.  In December 2002, the veteran 
was treated for low back pain after lifting.  On examination, 
the back was tender.  The assessment was acute back pain.

South Atlantic Orthopedics & Sports Medicine, P.C., records 
for July and August 2000 reveal July 2000 X-rays showing a 
type II acromion with a normal AC joint on the left and a 
diagnosis was bilateral shoulder impingement syndrome.  

At a September 2002 VA examination, the veteran reported that 
he had been advised that he had some subluxation of his upper 
thoracic spine with fracture in 1992.  He complained of pain, 
stiffness, and uncomfortableness with the pain traveling to 
his arms.  The veteran indicated that he was being treated 
for his whole back even though his original problem was with 
his upper back.  He added that the lower back condition was 
not applicable at that time.  On examination, the veteran's 
posture and gait were normal.  The posterior aspect of his 
back revealed no winging of the scapula.  He had mild 
bilateral trapezius tenderness and left infrascapular 
tenderness to palpation.  There was also tenderness to deep 
palpation of the T6 spinous process.  On examination, there 
was tenderness to deep palpation at C7, but no evidence of 
muscle spasm of the cervical spine.  X-rays of the left 
shoulder, cervical, thoracic and lumbar spine were negative.  
The diagnoses included status post cervical strain with no 
significant residuals on examination, with subjective C7 
spinous tenderness on examination and negative radiological 
imaging; and status post thoracic spine sprain with no 
significant residuals on examination, except for palpable 
tenderness at the thoracic spine on examination and negative 
radiological imaging.  After a review of the records, the 
examiner was unable to offer specific opinions with regard to 
the relationship of the veteran's claimed left shoulder 
condition and his claimed back disorders.

Records from the Atlanta Orthopedic & Arthroscopy Center, 
P.C. from December 2002 to January 2003 show evidence of, and 
treatment for, increased prominence of the AC joint on the 
left accompanied by tenderness, weakness, and restriction of 
abduction and rotation.  

At an April 2004 VA examination, the veteran reported that in 
1991, while playing soccer, he fell flat on his back feeling 
pain in the nape of this neck where the neck joins the rest 
of the body and in the left side of shoulder.  By the next 
day he could not move and it took him two to three days to 
get back to normal.  X-rays taken at that time were 
interpreted as normal.  The next few months, he was treated 
mainly with medication for fracture of the left clavicle, 
which subsequently healed and he went back to full duty.  On 
examination, the veteran walked without a limp, dressed and 
undressed without any difficulty.  He was well muscled and, 
on questioning as to whether he did any weight training, he 
said yes.  He complained of pain of 10 on a scale 1 to 10.  
Because the veteran was able to dress and undress without any 
problems, move around, and did not appear to be in any acute 
discomfort, the examiner found his pain rating of 10 out of 
10 to be without foundation.  No deformities of the spine 
were noted on examination.  Flexion of the cervical spine was 
to 60 degrees; right and left bending and extension were to 
40 degrees; and right and left rotation were to 45 degrees.  
There was no tenderness in the spine.  X-rays of the cervical 
spine were normal.  The impression included cervical spine 
has no detectable disease based on clinical examination, 
history, and X-rays.  The examiner added that the veteran's 
only complaint was vague pain in this area.  In a May 2004 
addendum, the examiner noted that the veteran complained of 
pain at the nape of the neck going down to the left shoulder, 
which had no effect on the veteran's usual occupation.



Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2004); see also 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as arthritis, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).  Additionally, service connection may be granted for 
a disorder found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (in which 
the United States Court of Appeals for Veterans Claims 
(Court) held that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The Board finds that the preponderance of the evidence is 
against service connection for a back disorder.  As noted 
above, in his February 1997 retirement examination report, 
the examiner noted that the veteran had had thoracic back 
pain since an injury in 1992 and that he had seen a doctor 
and chiropractor for chronic discomfort.  At a January 1999 
VA examination, no limitation of motion, abnormalities or 
constitutional signs arthritis of the spine were noted.  X-
rays of the cervical, thoracic and lumbar spine were normal.  
Although the examiner diagnosed cervical, thoracic and lumbar 
sprain with subjective pain there were no objective findings 
of a disorder of the spine.  Even though Eisenhower Army 
Medical Center records reflect complaints of upper neck pain 
in September 1999, on examination in February 2001, the spine 
and extremities had full range of motion with grossly normal 
strength.  In March 2001, the veteran was treated for back 
pain, assessed as back strain. 

Similarly, at a September 2002 VA examination, the veteran 
reported that he was advised that he has some subluxation of 
his upper thoracic spine with fracture in 1992.  On 
examination, there was tenderness to deep palpitation of the 
T6 spinous process and tenderness to deep palpitation at C7, 
but no evidence of muscle spasm of the cervical spine.  X-
rays of the cervical, thoracic, and lumbar spine were normal.  
The diagnoses included status post cervical strain but no 
significant residuals on examination, with objective C7 
spinous tenderness on examination and negative radiological 
imaging; and status post thoracic spine sprain with no 
significant residuals on examination, except for palpable 
tenderness at the thoracic spine on examination and negative 
radiological imaging.  The examiner added that he was unable 
to offer specific opinions with regard to the relationship of 
the veteran's left shoulder disorder and his claimed back 
disorders.  An April 2004 VA examination report and 
accompanying X-ray results are also negative for any disorder 
of the spine, except for complaints of pain, which the 
examiner determined were unfounded based on objective 
observation of the veteran.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Thus, the post-service 
medical evidence fails to show current medical evidence of 
any chronic back disorder.

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own testimony 
and statements and those of his representative.  Their 
statements as to their belief that he has a back disorder 
related to his service is not competent evidence with regard 
to the nexus issue.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  They, as laypersons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. at 494-95.  
Thus, their statements do not establish the required evidence 
needed, and the service-connection claim must be denied. 

As the preponderance of the evidence is against the veteran's 
claim for service connection for a back disorder, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-56 (1990).


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


